 In the Matter of THE WESTERN UNION -TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS UNION, INDPLS. LOCAL #7, WESTERNUNION Div. #2, AFF. WITH A. F. OF L.Case No. R-1415SUPPLEMENTAL DECISION AND ORDERMarch 28, 1940On November 14, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled case,l and on December 1, 1939, and January 8, 1940,respectively, issued an Amendment to Direction of Election 2 and aSupplement and Second Amendment to Direction of Election .3TheDirection of Election, as amended, provided that an election by secretballot be conducted as early as possible but not later than 30 daysfrom the date of the Supplement and Second Amendment toDirection of Election, under the direction and supervision of theRegional Director for the Eleventh Region, among the employees inthe- traffic, commercial, messenger, and plant departments, who wereemployed by" the Company in Indianapolis, Indiana, excludingexecutives, lawyers, and employees with the right to hire and dis-charge, to determine whether or not they desired to be representedby Commercial Telegraphers Union, Indianapolis Local #7, WesternUnion Division#2, affiliatedwith the American Federation ofLabor.Pursuant to the Direction, an election by secret ballot was con-ducted on January 31, 1940, under the direction and supervisionof the Regional Director for the Eleventh Region (Indianapolis,Indiana).On February 5, 1940, the Regional Director, acting pur-suant-toArticle III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, asamended, issued and duly servedupon the parties an Election Report.As to the balloting and the results thereof, the Regional Directorreportedas follows :Total number of employees alleged eligibleto vote ------------278Total numbervoted_________________________________________246Total number of valid votes cast_____________________________239117 N L R B 6832 18 N. L R B 37319 N L R B 12222 N. L. R. B., No. 449 50DECISIONSOF NATIONALLABOR RELATIONS BOARDTotal number of votes for the Commercial Telegraphers Union,IndianapolisLocal No. 7, Western Union Division, No. 2,affiliated with the A. F. of L_______________________________87Total number of votes against the Commercial TelegraphersUnion, IndianapolisLocal No. 7, Western UnionDivision No.2, affiliatedwith the A. F. of L------------------------------152Total numberof blank ballots_______________________________0Totalnumber ofvoid ballots_________________________________0Total number of challenged ballots___________________________7On February 12, 1940, Commercial Telegraphers Union, Indpls.Local #7, Western Union Division #2, affiliated with A. F. of L.,herein called the C. T. U., filed with the Regional Director objectionsto the conduct of the ballot and the Election Report.On March 11,1940, the Regional Director, acting pursuant to Article III, Section9, of National Labor Relations Board Rules and Regulations-Series2,as amended, issued a Report on Objections in which he foundthat the objections raised no substantial or material issue with re-spect to the conduct of the election.We have considered the objections of the C. T. U. and theRegionalDirector'sReport thereon.We find that the objectionsraise nosubstantial and material issues with respect to the conduct of theelection.The objections are hereby overruled.The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees.Thepetition for investigation and 'certification of representatives `of eiii-ployees of The Western Union Telegraph Company, Indianapolis,Indiana, will therefore be dismissed.ORDERBy virtue of Section 9 , (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyORDER Dthat the petition for investigation and certification ofrepresentatives of employees of The Western Union Telegraph Com-pany, Indianapolis, Indiana, filed by Commercial TelegraphersUnion, Indpls. Local #7, Western Union Division *2, affiliatedwith A. F. of L. be, and it hereby is, dismissed.